To:BHOBO ONE LTD (“BHOBO”) c/o Sachem Shipping Ltd 3rd Floor, Par La Ville Pace 14 Par La Ville Road Hamilton HM08, Bermuda To:PRODUCT TRANSPORT CORPORATION LTD (“Product Transport”) c/o Sachem Shipping Ltd 3rd Floor, Par La Ville Pace 14 Par La Ville Road Hamilton HM08, Bermuda To:SACHEM SHIPPING LTD (“Sachem”) c/o Sachem Shipping Ltd 3rd Floor, Par La Ville Pace 14 Par La Ville Road Hamilton HM08, Bermuda To:B+H OCEAN CARRIERS LTD c/o Sachem Shipping Ltd 3rd Floor, Par La Ville Pace 14 Par La Ville Road Hamilton HM08, Bermuda To:SEASAK OBO HOLDINGS LTD Trust Company Complex Ajeltake Island, P.O. Box 1405 Majuro, the Marshall Islands … October Dear Sirs, LOAN FACILITY OF UP TO USD30,000, 1 We refer to: (a) a loan agreement (the “Loan Agreement”) dated 13 May 2008 entered into between (i) Sachem as borrower (ii) ourselves as Agent, (iii) ourselves as Arranger, (iv) ourselves as Security Trustee (v) DVB Bank AG as Swap Bank and (vi) the banks and financial institutions listed in Schedule 1 thereto as Lenders, pursuant to which the Lenders have made available to Sachem, a loan facility of up to a USD30,000,000 for the purposes described therein; (b) a put contract assignment (the “BHOBO Assignment”) dated 13 May 2008 entered into between (i) BHOBO and (ii) the Security Trustee, in relation to a put contract made between BHOBO and HSH Nordbank AG (the “BHOBO Put Contract”); (c) a put contracts assignment (the “Product Transport Assignment”) dated 13 May 2008 entered into between (i) Product Transport and (ii) the Security Trustee, in relation to six put contracts made between Product Transport and Goldman Sachs International (the “Product Transport Put Contracts”); and (d) an account security deed (the “Account Security Deed”) dated 16 May 2008 entered into between (i) Sachem and (ii) the Security Trustee in relation to an account opened and maintained by Sachem with Nordea Bank Finland Plc, London Branch (“Nordea”) and designated “Sachem Shipping Ltd - Earnings Account (IBAN : GB56NDEA40487853603102) (the “Earnings Account”). 2 We also refer to the: (a) notice of occurrence of an Event of Default dated 14 October 2008 in relation to an Event of Default under clause 19.1(r) of the Loan Agreement; and (b) notice of occurrence of an Event of Default dated on or about 14 October 2008 in relation to an Event of Default under clause 19.1(s) of the Loan Agreement, in respect of which Events of Default, all rights of the Creditor Parties under the
